Title: John Adams to Matthew Clarkson, 18 August 1784
From: Adams, John
To: Clarkson, Matthew


        
          Sir
          Auteuil near Paris Aug. 18. 1784
        
        I wish well enough to the University of New York, to give you every Letter of Recommendation to Gentlemen in Holland which I can give with Decency, if you should determine to go there: But I have already tryed Such an Experiment, in favour of Dr Wheelock, the President of Dartmouth Colledge, with so little Success, that I cannot advise you to make an Attempt. It is unnecessary to enter into the Enquiry concerning the Causes, which have and will prevent the People of that Country as well as this from contributing any Thing considerable upon such Occasions. It is sufficient to say that the Dr did not obtain more than enough to defrey his Expences, and I have reason to fear that you upon a Repetition of the Essay would obtain Still less.
        with much Respect and Esteem I have / the Honour to be, Sir your most / obedient and most humble / Servant
        
          John Adams
        
      